DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Amendment, filed 11 July 2022, the status of the claims is as follows:
	Claims 21 and 38-41 currently amended;
Claims 22-36 and 42-47 are previously presented;
Claim 48 is new; and
Claims 1-21 and 37 are cancelled.
Reasons for Allowance
3. 	In the prior Office Action, p. 11, mailed 12 April 2022, claims 37-40 were indicated as allowable if rewritten in independent form including all of the limitations of the base claim 21.  Applicant amended claim 21 to include the allowable subject matter of claim 37, and amended claims 21 to be dependent on claim 21.  Thus, claim 21, along with its dependent claims 22-36 and 38-48, are allowable for the reasons stated in the prior Office Action; and the rejection of claims 21-36 and 41-47 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malave et al., U.S. Patent Application Publication No. 2008/0249470 A1 (“Malave”), in view of Shahmirian et al., U.S. Patent Application Publication No. 2004/0122353 A1 (“Shahmirian”), and further in view of Johnson et al., U.S. Patent Application Publication No. 2011/0201911 A1 (“Johnson”), and the rejection of claim 46 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malave in view of Shahmirian, and further in view of Johnson, as applied to claim 21 above, and further in view of Desborough et al., U.S. Patent Application Publication No. 2012/0172694 A1 (“Desborough”), are withdrawn. 
4.	Claims 21-36 and 38-48 are allowed.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        07/29/2022